The opinion of the Court was delivered by
WaRDlaw, Ch.
This Court concurs with the Chancellor. Whatever may be our opinion as to the application of the Statute of Limitations to a case where the pleadings and proofs show that the undue influence, constituting the fraud, continued to a date within four years from filing the bill; it is suflicient for this occasion to say, that the bill in this cause makes no *135such allegation. The plaintiff’s statement of fraud and undue influence is confined to the date of the execution of the deed; and the plaintiff Z. Z. Searson admits his discovery of the fraud seven years before filing the bill, and the plaintiff Beck has no equity superior to that of his testatrix. It is always safer to limit the relief of complainants to the claims regularly made by them, and not to permit the introduction of evidence foreign to their allegations, which might greatly surprise their adversaries.
It is ordered and decreed, that the appeal be dismissed, and the Circuit decree be affirmed.
Joi-iNSTON, Dunkin and DaRGAN, CO., concurred.

Appeal dismissed.